Citation Nr: 9926111	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-30 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a left knee patellectomy, currently 
rated as 30 percent disabling.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the veteran's service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	John Dudley Rutland, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1954 to March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied an 
increased rating for the veteran's service-connected left 
knee disorder.  That rating decision also denied service 
connection for a low back disorder claimed as secondary to 
the veteran's service-connected left knee disorder.  

In April 1997, a hearing was held before Holly E. Moehlmann, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The case was previously before the Board in January 1998, 
when it was remanded for retrieval of additional medical 
records.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a left knee 
patellectomy are manifested by surgical absence of the 
patella, flexion to 80 degrees, extension to 0 degrees, 
subluxation and loose motion, required use of a knee brace, 
x-ray evidence of osteoarthritis, and complaints of pain and 
discomfort.  

3.  Evidence received since the last final Board denial of 
service connection for a low back disability as secondary to 
service connected disability in 1986 must be considered to 
fairly decide the claim.

4.  The medical evidence reveals that the veteran has 
degenerative disc disease of the lumbosacral spine.  

5.  There is no medical opinion, or other competent evidence 
linking, the veteran's current low back disorders to the 
veteran's service connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected residuals of a left knee patellectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 
5256, 5257, 5260, 5261 (1998). 

2.  The appellant has not presented a well grounded claim for 
service connection for a low back disorder, claimed as 
secondary to the service-connected left knee disorder, and 
therefore, even though the claim is reopened, there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5107(a), 7104 (West 1991); 38 C.F.R. §§ 3.156, 3.310 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected left knee disability has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a). 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During service the veteran required surgery on his left knee, 
a patellectomy.  As a result the veteran has continued to 
have instability and pain in his left knee.  

In April 1995 the most recent VA Compensation and Pension 
examination of the veteran was conducted.  The veteran had 
pain in both knees and was unable to stand very well.  Range 
of motion testing of the left knee revealed flexion to 80 
degrees and extension to 0 degrees.  Physical examination 
revealed subluxation and loose motion of both knees.  X-ray 
examination revealed "loss of patella on the left and 
osteoarthritis of both knees."  

There is a large amount of other medical evidence of record 
resulting in a three volume claims file.  Much of this 
medical evidence is unrelated to the veteran's service 
connected left knee disorder.  However, some treatment 
records do reveal that the veteran has continued complaints 
of knee pain and requires the use of a knee brace because of 
instability.  

The service connected left knee disorder is currently rated 
as 30 percent disabling under diagnostic code 5257.  That 
rating contemplates other impairment of the knee with severe 
recurrent subluxation or lateral instability.  The 30 percent 
rating is the highest rating assignable under this diagnostic 
code  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (1998).  

Ratings in excess of 30 percent may be assigned for knee 
disabilities under other diagnostic codes.  Limitation of 
extension of the leg (knee) warrants a 40 percent rating when 
extension is limited to 30 degrees and a 50 percent rating 
when extension is limited to 45 degrees.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5261 (1998).  However, the medical 
evidence of record reveals that the veteran has normal left 
knee extension to 0 degrees.  Ratings in excess of 30 percent 
may also be assigned for ankylosis of the knee.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5256 (1998).  However, 
ankylosis is defined as "complete bony fixation."  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5286 (1998).  The 
medical evidence of record reveals that the veteran has range 
of motion of his left knee and instability.  As such, there 
is no bony fixation warranting rating the knee disability 
under diagnostic code 5256 for ankylosis.  

The competent medical evidence of record reveals that the 
veteran has pain in both knees and was unable to stand very 
well.  Range of motion of the left knee is flexion to 80 
degrees and extension to 0 degrees.  He has subluxation and 
loose motion of both knees requiring the use of a knee brace.  
There is also x-ray evidence of osteoarthritis of left knee. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, VA's 
Office of the General Counsel provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that 
where the medical evidence shows that a veteran has arthritis 
of a joint and where the diagnostic code applicable to 
his/her disability is not based upon limitation of motion, 
such as diagnostic code 5257, a separate rating for 
limitation of motion under diagnostic codes 5003 and 5010 may 
be assigned, but only if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 
1997).

In the instant case, the RO granted service connection for 
arthritis of the left knee and assigned a separate 10 percent 
disability rating for the arthritis in a June 1999 rating 
decision.  See VAOPGCPREC 23-97 (July 1, 1997); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of a 30 percent disability rating for instability and a 
separate 10 percent disability rating for arthritis for the 
service-connected left knee disorder.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  The most recent VA examination reveals 
that he has x-ray evidence of osteoarthritis of the left knee 
along with severe instability.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (1998).  This has been accomplished 
in the present case as the veteran is assigned the maximum, 
30 percent, disability rating for his knee instability along 
with a 10 percent disability rating for arthritis.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The veteran is receiving the maximum disability rating 
allowable for his service connected left knee instability 
along with an additional 10 percent rating for his left knee 
arthritis.  There is no evidence that the veteran has 
ankylosis or limitation of motion of the left knee that would 
warrant rating the left knee disability under any other 
diagnostic code.  Therefore, the preponderance of the 
evidence is against an increased rating for the service-
connected residuals of a left knee patellectomy.

II.  Back

Initially the Board notes that the veteran has previously 
claimed entitlement to service connection for a low back 
disorder on a direct and secondary basis.  The claim was 
denied by the Board in decisions dated June 1982 and April 
1986.

In the present case the veteran's claim for service 
connection for a low back disorder is on a secondary basis.  
That is, he claims that his service connected left knee 
disability caused his current low back disorder.  Service 
connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

Initially, the Board notes again that there is a considerable 
volume of medical evidence of record.  Most of that evidence 
has been submitted since the last final Board decision in 
1986.  Because of the volume and nature of the evidence, we 
believe that it must be considered to fairly decide the 
claim, and, therefore, the claim should be reopened.  
However, the veteran's claim fails on the next required 
inquiry: is his claim well grounded?

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A claim for secondary service connection, like all claims, 
must be well grounded.  The key element of well groundedness 
in a secondary service connection claim is the nexus, or 
link, between the veteran's service-connected disability and 
the disability which he is claiming as secondary.  
Specifically, competent medical evidence is required to show 
the nexus between the two.  Libertine v. Brown, 9 Vet. 
App. 521, 522-3 (1996). 

The evidence reveals that the veteran does have a current low 
back disorder.  Specifically, a May 1980 private discharge 
summary reveals that the veteran had a "herniated lumbar 
disc L-5, S-1 Left."  This disorder required surgical 
treatment with a partial laminectomy.  A May 1980 letter from 
a private physician specifically indicates that the veteran's 
herniated nucleus pulposus of the lumbar spine was related to 
a November 1979 on the job slip and fall injury.  A February 
1981 private medical record confirms that the veteran 
suffered a slip and fall accident on the job in 1979 which 
injured his back.  

Subsequently, there are large volumes of medical records 
which reveal that the veteran continues to have complaints of 
low back pain and diagnoses of degenerative disc disease and 
arthritis of the lumbosacral spine.  

A December 1983 report of contact reveals that a telephone 
conversation between the RO and a VA medical center (VAMC) 
physician took place.  The report of contact states "that 
patient service connection condition was associated or 
aggravating to his service connection., Such as lumbar pain 
for LS Corset. And left arch support for knee condition.  It 
was medical stated that patient has degenerated joint disease 
in back and knee."  The Board is uncertain exactly what this 
statement means; however, it seems to say that the back 
condition was aggravating the knee condition, not the other 
way around.  

In April 1995 a VA orthopedic examination of the veteran was 
conducted.  the diagnosis specifically stated that the 
veteran's "back and knee conditions do not seem to be 
related whatsoever."  

The  private medical evidence of record clearly relates the 
veteran's low back disorder to a post-service injury and not 
his service connected left knee disability.  The 1995 VA 
examination report specifically indicates that the veteran's 
low back disorder and service connected left knee disorder 
are unrelated.  The December 1983 VA medical opinion is 
equivocal and seems to relate the veteran's knee pain to his 
nonservice-connected back disorder.  However, the key element 
lacking in the veteran's claim is competent medical evidence 
to show a causal relationship between the veteran's service 
connected left knee disorder and his low back disorder.  This 
has not occurred in the present case.  Therefore the veteran 
does not meet the elements required for the claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506: Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996); Libertine v. Brown, 9 Vet. App. 521, 522-3 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

An increased rating for the service-connected residuals of a 
left knee patellectomy is denied.

Because it is not well-grounded, the veteran's claim for 
service connection for a low back disorder claimed as 
secondary to his service-connected left knee disorder is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

